
  Turkmenistan 2008 (rev. 2016)
  
  

  

  


Preamble


We, the people of Turkmenistan, based on our inalienable right to determine our destiny;


Proceeding from the responsibility for present and future of the Motherland;


Expressing loyalty to the covenant of ancestors to live in unity, peace and harmony and commitment to universal human values;


With the aim of protecting the national values and interests, strengthening the independence, sovereignty, the status of permanent neutrality of Turkmenistan recognized by the international community;


Guaranteeing the rights and freedoms of each person and citizen, and seeking to ensure civil tranquility and unity in the society, to substantiate the basis of democracy and democratic, legal, secular state,


we adopt the present Constitution – the Basic Law of Turkmenistan.



SECTION I. FUNDAMENTALS OF THE CONSTITUTIONAL SYSTEM OF TURKMENISTAN



Article 1


Turkmenistan shall be a democratic, legal and secular state in which the government shall take the form of presidential republic.


Turkmenistan shall exercise the complete power and authority on its territory, and shall independently pursue the national and foreign policy. The state sovereignty and territory of Turkmenistan shall be homogeneous and indivisible.


The State shall protect the independence, territorial integrity, and constitutional system of Turkmenistan, and ensure law and order.



Article 2


Turkmenistan, has the status of permanent neutrality recognized by the international community and fixed in accordance with law.


The United Nations through the General Assembly Resolutions “Permanent Neutrality of Turkmenistan” dated 12 December 1995 and 3 June 2015: Recognizes and supports the proclaimed status of permanent neutrality of Turkmenistan; Calls upon the member states of the United Nations to respect and support this status of Turkmenistan and also to respect its independence, sovereignty and territorial integrity.


The permanent neutrality of Turkmenistan, shall be the basis of its national and foreign policy.



Article 3


Sovereignty is exercised by the people of Turkmenistan, the people are the sole source of the state power. The people of Turkmenistan shall exercise their power directly or through representative bodies.


No part (group) of the people, organization or individuals, shall have the right to arrogate to themselves the state power.



Article 4


In Turkmenistan, the people shall be the highest value of the society and the state. Protection, support and service to people shall be the main goals of state authorities.


The state shall be responsible for every citizen and shall create conditions for free development of an individual, protect the life, honour, dignity and freedom, personal inviolability, natural and inalienable rights of a citizen.


Every citizen shall be responsible before the State for performing the responsibilities entrusted to him by the Constitution and laws.



Article 5


Turkmenistan is a state ensuring social security of each person.



Article 6


State power in Turkmenistan shall be divided in the legislative, executive and judicial branches, they shall operate independently, balancing each other.



Article 7


Local self-government shall be acknowledged and guaranteed. Local self-government shall be independent within the limits of its competence. Local self-government bodies shall not be a part of the state authority bodies system.



Article 8


The rule of law shall be established in Turkmenistan.


The state and all of its bodies and officials shall be linked by law and constitutional order.


The Constitution of Turkmenistan shall be the Basic Law of the state. Rules and regulations laid down in it shall be unswervingly applicable. The laws and other legal acts that contradict the Constitution shall be null and void.


The normative legal acts shall be promulgated in the state mass media or made public through other means, stipulated by law. The normative legal acts affecting the rights and freedoms of a person and a citizen, if not made public, shall be invalid from the time of their adoption.



Article 9


Turkmenistan, being a full subject of the global community, shall adhere in its foreign policy to the  principles of permanent neutrality, non-interference in the internal affairs of other countries, refrain  from the use of force and participation in military blocs and alliances, promote peaceful, friendly  and mutually beneficial relations with countries in the region and all states of the world.


Turkmenistan shall recognize the priority of the universally accepted norms of international law.



Article 10


Turkmenistan has its own citizenship. The citizenship shall be acquired, retained and lost in accordance with law.


Citizenship of another state shall not be recognized for the citizens of Turkmenistan.


No one shall be deprived of citizenship or the right to change citizenship. A citizen of Turkmenistan shall not be extradited to another state or expelled from the limits of Turkmenistan, or restricted in the right to return to the homeland.


The citizens of Turkmenistan shall be guaranteed the protection and patronage of the state on the territory of Turkmenistan and beyond its borders.



Article 11


Foreign nationals and stateless persons shall enjoy the rights and freedoms, and bear the responsibilities as the citizens of Turkmenistan in accordance with law and international treaties of Turkmenistan.


Turkmenistan, in accordance with universally recognized norms of international law and in the manner prescribed by law shall give refuge to foreign citizens and stateless persons.



Article 12


The property shall be inviolable. Turkmenistan shall recognize the right to private ownership of the land, means of production, and other material and intellectual values. They may also belong to the associations of citizens and the state. The law shall establish the objects that shall be exclusive property of the state.


The state shall guarantee equal protection of all forms of ownership and create equal conditions for their development.


Confiscation of property shall be prohibited, except for the property acquired by means prohibited by law.


Forced confiscation of property shall be permissible only in cases stipulated by law.



Article 13


The state shall regulate economic activity in the interest of an individual and the society, and shall ensure sustainable development for the benefit of the whole nation.



Article 14


Land and mineral resources, flora and fauna as well other natural wealth shall be the national wealth of Turkmenistan, protected by the state and subject to rational use.



Article 15


The state shall be responsible for safeguarding the national historical, cultural and natural heritage, natural environment, ensuring equality between social and ethnic communities.


The state shall encourage scientific, technical and artistic creativity and distribution of its positive results.


The state shall promote development of international cooperation in the fields of culture, training, sports and tourism.



Article 16


The state shall promote development of science and technology as well as support of international co-operation in these areas.


Scientific-technical policy of the state shall be pursued for the benefit of the society and each person.


The state shall promote introduction in production activities of scientific and technical achievements.



Article 17


Political diversity and multi-party system shall be recognized in Turkmenistan.


The state shall ensure the enabling environment for development of civil society. Public associations shall be equal before the law.



Article 18


The state shall guarantee freedom of religion and belief, and equality before the law. Religious organizations shall be separate from the state, their interference in the state affairs and carrying out the state functions shall be prohibited.


The public education system shall be separate from religious organizations and secular.



Article 19


An ideology of political parties, religious organizations, public associations and other entities shall not be binding for citizens.



Article 20


In order to protect the state sovereignty and security, Turkmenistan shall have its own armed forces.



Article 21


Turkmen language shall be the state language of Turkmenistan. The use of their native language shall be guaranteed to all citizens of Turkmenistan.



Article 22


The symbols of Turkmenistan as a sovereign state shall be the State Flag, the State Emblem, and the National Anthem. The description of the state symbols and arrangements for their use shall be established by law.



Article 23


The territory of Turkmenistan shall be divided into Welayats (provinces), Etraps (districts), cities and towns and other administrative-territorial units. Procedures for establishment and change of administrative – territorial units shall be determined by law.



Article 24


Ashgabat shall be the capital of Turkmenistan.



SECTION II. RIGHTS, FREEDOMS AND DUTIES OF A PERSON AND A CITIZEN OF TURKMENISTAN



Article 25


Rights and freedoms of a person and a citizen in Turkmenistan shall be recognized in accordance with the universally recognized norms of international law and shall be guaranteed by this Constitution and laws.



Article 26


The rights and freedoms of an individual shall be inviolable and inalienable.


No one has the right to restrict the rights and freedoms of individuals, except in accordance with the Constitution and laws.


The enumeration in the Constitution and laws of certain rights and freedoms of people and citizens shall not be used to deny or diminish their other rights and freedoms.



Article 27


Rights and freedoms of a person and a citizen shall be directly applicable. They shall guide the meaning, content and application of laws, activity of legislative and executive authorities, local self-governments and shall be guaranteed by law.



Article 28


Turkmenistan shall guarantee the equality of rights and freedoms of a person and a citizen, and also the equality of a person and a citizen before the law regardless of their nationality, skin colour, gender, origin, property and official status, place of residence, language, religion, political beliefs, and other circumstances.



Article 29


Men and women in Turkmenistan shall have equal rights and freedoms, and equal opportunities for their realization.


Violation of equality on the basis of gender shall be punishable according to the law.



Article 30


The exercise of rights and freedoms must not violate the rights and freedoms of others, as well as the requirements of morality, law, public order, [or] cause damage to national security.



Article 31


Everyone shall have the right to protection of honour and dignity.


Nothing shall justify humiliation of the dignity of an individual.



Article 32


Each individual has the right to life and liberty and the exercise of this right. No one can be deprived of the right to life. The right of each person to free life shall be protected by the state on the basis of law.


The death penalty has been abolished in Turkmenistan.



Article 33


A person cannot be convicted or punished, except in strict accordance with law.


No one shall be subjected to torture, cruel, inhuman or degrading treatment or punishment, and without their consent to medicinal, scientific or other experiments.


A person can be arrested by the court only on the grounds precisely specified by law or with the approval of the prosecutor. In urgent cases, precisely specified by law, the state authorities shall have the right to detain the citizens temporarily.



Article 34


An individual shall be presumed innocent until the commission of an offence by him/her is proved in accordance with the procedure prescribed by law and under a final judgment of conviction.


No one shall be obliged to prove his/her innocence.


Doubts arisen as to the guilt of the individual, which cannot be precluded, shall be settled in favour of the accused person.



Article 35


Everyone shall have the right for freedom and personal inviolability.


A person may be subject to criminal punishment only if he is found guilty and convicted by a court in the manner prescribed by law.



Article 36


No one can be subject to repeated criminal prosecution and convicted for the same crime.



Article 37


Everyone shall have the right to private liberty, personal and family secrets and their protection from arbitrary interference in their privacy, as well as infringement of the rules of secrecy of correspondence, telephone and other means of communication,.



Article 38


Collection, storage and dissemination of information about private life of an individual without his consent shall not be permitted.


Public authorities and local self-government bodies, and their officials shall be obliged to get each individual familiarized with the documents and materials directly related to his rights and freedoms, unless otherwise stipulated by law.



Article 39


Every citizen shall have the right to move freely and choose their place of residence within Turkmenistan.


Restrictions on entry into special territories, and movement within those territories shall only be set by law.



Article 40


Family, motherhood and fatherhood, and childhood shall be under the protection of the state.


Men and women having attained the marriageable age, shall have the right, by mutual consent, to marry and start families. Spouses shall have equal rights in family relations.


Parents and substitute parents shall have the right and obligation to raise the children, care for their health, development, education, prepare them for work, and impart to them the culture of respect for the law, historical and national traditions.


Adult children shall be obliged to take care of their parents and to extend help (support) to them.


The state creates the conditions for the exercise of the rights and freedoms of the youth and for promoting its comprehensive development.



Article 41


Each person shall independently determine his/her attitude toward religion, shall have the right to, individually or jointly with others, profess any religion or none, to express and disseminate beliefs related to attitude toward religion, to participate in religious observances, rituals, and ceremonies.



Article 42


Everyone shall be guaranteed the freedom of opinion and expression. No one shall have the right to prohibit an individual to freely express his/her opinion as well as prevent its dissemination in accordance with the law.


No one can be forced to express his/her opinion or belief, or renounce them.


Everyone shall have the right to free search of information and to receive and disseminate information in ways not prohibited by law, if it is not a state or other secret protected by law.



Article 43


Citizens shall be guaranteed freedom of assembly, rallies and demonstrations and other mass events in the manner prescribed by law.



Article 44


Citizens shall have the right to form political parties and other public associations operating within the framework of the Constitution and laws.


The establishment and activity of political parties, and other public associations, aimed at bringing violent change to the constitutional order, introducing violence in their activity, opposing the constitutional rights and freedoms of citizens, advocating war, hatred on the basis of colour, national or religious hatred, encroaching on the health and morality of the people, as well as the political parties with ethnic or religious attributes shall be prohibited



Article 45


Citizens of Turkmenistan shall have the right to participate in managing the affairs of the society and state, either directly or through their freely elected representatives.



Article 46


Citizens of Turkmenistan shall have the right to elect and be elected to the bodies of state authority and local self-governments.


Citizens of Turkmenistan, in accordance with their abilities and professional training, shall have equal right to access to public service.


Citizens of Turkmenistan shall have the right to participate in administration of justice.



Article 47


Everyone shall have the right to freely use his/her abilities and property for entrepreneurial and other economic activity that is not prohibited by law.



Article 48


The right to private property shall be protected by law.


Citizens shall have the right to own private property, use and dispose it individually or jointly with others.


The inheritance right shall be guaranteed.



Article 49


Citizens shall have the right to work, choice of profession, sort of employment and place of work at their own discretion, to safe and healthy working conditions.


Forced labour and the worst forms of child labour shall be prohibited.


Wage earners shall be entitled to compensation, appropriate to amount and quality of work. The size of this compensation shall not be less than the minimum wage established by the state.



Article 50


Citizens shall have the right to rest, as expressed in establishment of limits of work week, grant of annual paid holidays, and days of weekly rest.


The state shall create enabling environment for recreation and use of leisure time.



Article 51


Every citizen shall have the right to living accommodation and support of the state in obtaining or acquiring a comfortable living accommodation, and construction of individual housing.


The home shall be inviolable. No one shall have the right to enter a home or otherwise violate the sanctity of the home against the wishes of people living there, without any legal grounds. An individual shall have the right to protect his/her home against assault (encroachment).


No one can be deprived of their living accommodation except on the grounds established by law.



Article 52


Every citizen shall have the right to healthcare, including free use of the services of public health institutions.


Paid medical and non-traditional healthcare shall be permitted under, and in accordance with, the procedure established by law.



Article 53


Everyone shall have the right to enabling environment for life and health, credible information on its state, compensation of damage caused to health and property as a result of violation of environmental law or natural disasters.


The state shall control the rational use of natural resources in order to protect and improve healthy living conditions, as well as conservation of the stable natural environment.


Everyone shall be obliged to protect nature, take good care of the environment and natural wealth.



Article 54


Citizens shall have the right to social security in an old age, sickness, disability, loss of ability to work, loss of breadwinner, unemployment and according to other legitimate grounds.


Young families, families with large number of children, orphans, veterans, people who lost their health while protecting the state or public interests, shall be provided additional support and benefits from state and public funds.



Article 55


Every citizen shall have the right to education.


General secondary education shall be compulsory; everyone shall be entitled to receive it in public educational institutions free of charge.


The state shall ensure availability of vocational education for each person according to their abilities.


On the basis and in the manner prescribed by law, governmental and non-governmental organizations, citizens shall have the right to engage in paid work activity.


Mandatory state educational standards are set for all educational institutions.



Article 56


Citizens of Turkmenistan shall have the right to participate in cultural life, to freedom of artistic, scientific and technical creativity. All rights (copyrights) and interests of citizens in the area of scientific, technical, creative, artistic, literary and cultural activities shall be protected by law.


The state shall contribute to the development of science, culture, arts, folk arts, sports and tourism.



Article 57


Everyone, living or staying temporarily on the territory of Turkmenistan, shall be obliged to abide by the Constitution and the laws of Turkmenistan, and respect the national traditions, historic, cultural and natural heritage.



Article 58


Protection of Turkmenistan shall be the sacred duty of every citizen. General conscription shall be compulsory for the male citizens of Turkmenistan.



Article 59


Everyone shall be required to pay taxes and other payments in the manner and extent established by law.



Article 60


Everyone shall be guaranteed judicial protection of honour and dignity, rights and freedoms as stipulated by the Constitution and laws.


Everyone shall have the right to appeal in the court against the decisions and actions of the state bodies, public associations, local self-governments and officials.



Article 61


Citizens shall have the right to seek redress in courts for material and moral damage caused to them by illegal actions of state bodies, other organizations and their employees, as well as private individuals.



Article 62


A person shall not be compelled to testify and give evidence against self and close relatives.


Evidence obtained as a result of mental or physical influence, as well as through other illegal methods, shall have no legal force.



Article 63


For each individual, the state shall guarantee the right to obtain legal assistance. The legal assistance shall be provided free of charge in cases stipulated by law.



Article 64


A law, aggravating the situation of citizens, shall not be retroactive. No one shall be held responsible for actions that, at the time of their commission, were not recognized by law as offence.



Article 65


The implementation of the rights and freedoms of citizens stipulated by this Constitution may be limited only in a state of emergency or martial law in a manner and within the limits established by the Constitution and laws.



SECTION III. SYSTEM OF GOVERNMENT AND ADMINISTRATION BODIES IN TURKMENISTAN



CHAPTER I. GENERAL PROVISIONS



Article 66


The highest state authority and government in Turkmenistan shall be exercised by the President of Turkmenistan, the Mejlis (Parliament) of Turkmenistan, the Cabinet of Ministers of Turkmenistan, and the Supreme Court of Turkmenistan.



Article 67


State powers are exercised by local representatives and executive bodies in a manner prescribed by the Constitution and laws of Turkmenistan.



CHAPTER II. PRESIDENT OF TURKMENISTAN



Article 68


The President of Turkmenistan shall be the head of the state and executive power, the highest official of Turkmenistan, acting as guarantor of the state independence and the status of permanent neutrality of Turkmenistan, its territorial integrity, compliance with the Constitution, rights and freedoms of people and citizens and fulfillment of international obligations.



Article 69


A citizen of Turkmenistan, born in Turkmenistan, not younger than 40 years, who speaks the national language, has been living and working constantly in Turkmenistan for the past 15 years, can be elected as President of Turkmenistan.



Article 70


The President of Turkmenistan shall be elected directly by the people of Turkmenistan for a period of seven years, and shall enter office on taking the oath.


The procedure for electing the President of Turkmenistan and his assumption of office shall be determined by law.



Article 71


The President of Turkmenistan shall:







1.
implement the Constitution and laws;






2.
supervise the execution of foreign policy, represents Turkmenistan in relations with other nations, negotiates and signs international treaties, appoint and dismiss ambassadors and other diplomatic representatives of Turkmenistan to foreign countries, with interstate and international organizations, accepts the credentials and letters of recall of diplomatic representatives of foreign countries;






3.
form the Apparatus [Office] of the President of Turkmenistan;






4.
be the Supreme Commander of the Armed Forces of Turkmenistan, shall issue orders for general or partial mobilization, thei military [readiness] status and use of armed forces,






5.
approve the military doctrine of Turkmenistan;






6.
appoint and dismiss the top command of the Armed Forces, other forces and military units of Turkmenistan;






7.
form and preside over the National Security Council of Turkmenistan;






8.
approve basic areas of national and foreign state policy and the programme of the political, economic, social and cultural development of the country;






9.
submit for consideration and approval of the Mejlis of Turkmenistan the state budget of Turkmenistan and report on performance of the budget;






10.
sign the laws, in case of disagreement shall be entitled to, no later than two weeks, using the right of suspensive veto, return the law with his/her objections to the parliament for a second hearing and vote. If the parliament, with at least two-thirds of the total number of deputies, confirms its decision taken earlier, the President of Turkmenistan shall sign the law. The President of Turkmenistan shall not have the right of suspensive veto in relation to the laws on adoption of the Constitution and introduction of changes and amendments in it;






11.
address the people and the Mejlis of Turkmenistan with annual statements on the state of affairs of the country, basic areas of national and foreign policy of the state;






12.
form the Central Commission for Elections and Referenda in Turkmenistan, make changes in its composition;






13.
designate the date of referenda, shall have the right to convene an early session of the Mejlis;






14.
address issues related to grant of citizenship of Turkmenistan, reinstatement of citizenship and renunciation from citizenship,as well as grant of asylum;






15.
award state awards of Turkmenistan and grant military and other special state titles;






16.
with the consent of the Mejlis, appoint and dismiss the Chairperson of the Supreme Court of Turkmenistan, the Prosecutor General of Turkmenistan, the Minister of Internal Affairs of Turkmenistan, the Minister of Adalat [Justice] of Turkmenistan, the Commissioner for Human Rights [Ombudsman] of Turkmenistan;






17.
submit a proposal to the Mejlis of Turkmenistan on election of Authorized Representative for Human Rights in Turkmenistan;






18.
grant pardon and amnesty;






19.
order a state of emergency and martial law;






20.
address other issues, assigned to his competence by the Constitution and the laws.





Article 72


The President of Turkmenistan shall issue decrees, regulations and orders, binding on the entire territory of Turkmenistan.



Article 73


The President of Turkmenistan shall not be the deputy [member] of the Mejlis [Parliament].



Article 74


The President of Turkmenistan shall have the right to immunity. His honour and dignity shall be protected by law.


Maintenance, attendance and security of the President of Turkmenistan and his family shall be carried out by the state.



Article 75


The President of Turkmenistan may be prematurely released from his/her duty in case of his/her inability to fulfill his/her duties because of illness. The Mejlis, on the recommendation of an independent medical board set by it, may decide to release the President of Turkmenistan from the office. Such decision shall be taken by at least two-third vote of the total members of the Mejlis.


In case of violation of the Constitution and laws of Turkmenistan by the President of Turkmenistan, the Mejlis may pass a no-confidence motion against him/her. The issue of no-confidence motion can be considered at the request of no less than two-thirds of the total members of the Mejlis. The decision of no-confidence motion shall be adopted by at least three-fourth of the established members of the Mejlis of Turkmenistan. The question for removal of the President of Turkmenistan from the office shall be put on national referendum.



Article 76


The President of Turkmenistan shall not be not entitled to transfer his/her powers to other public authorities or officials except for powers stipulated by paragraphs 2, 15, 18, article 71 of the Constitution, which may be transferred to the Chairperson of the Mejlis.


If the President of Turkmenistan, for whatever reason, shall be unable to perform his/her duties, pending the election of the new President, the duties of the President of Turkmenistan shall be assigned to the Chairperson of the Mejlis of Turkmenistan. Election of the President of Turkmenistan, in this case, shall be held no later than 60 days from the day of transfer of powers to the Chairperson of the Mejlis of Turkmenistan.


A person temporarily acting as President of Turkmenistan, shall not be nominated as a candidate for the presidency.


No changes in the Constitution of Turkmenistan shall be made during this period.



CHAPTER III. MEJLIS OF TURKMENISTAN



Article 77


The Mejlis (Parliament) of Turkmenistan shall be the representative body, exercising the legislative authority.



Article 78


The Mejlis shall consist of 125 deputies, elected from constituencies with approximately equal number of voters, for five years.



Article 79


The Mejlis shall be dissolved prematurely in the following cases:







1.
on the basis of a decision through national referendum;






2.
on the basis of a resolution of the Mejlis, accepted by no less than two-third of the votes of the total number of deputies of the Mejlis (self-dissolution).






3.
by the President of Turkmenistan in case the formation of Mejlis office bearers [Chairperson, deputy chairpersons etc.] was not done within six months.





Article 80


The Mejlis shall independently establish the powers of the deputies, shall elect from among the deputies, the Chairperson of the Mejlis, his deputy, shall form committees and commissions.


The deputies of the Mejlis of the previous convocation shall remain in office until the first session of the Mejlis of the new convocation.



Article 81


The Mejlis shall:







1.
Adopt the Constitution, enact laws, make amendments and changes to the Constitution and laws, monitor their performance and their interpretation;






2.
Consider the approval of the programme of activities of the Cabinet of Ministers;






3.
Examine the issues related to approval of the state budget of Turkmenistan and report on its implementation;






4.
Consider the basic areas of national and foreign policy and programmes of political, economic social and cultural development of the country;






5.
Address issues of national referenda;






6.
Appoint [decide for] the election of the President of Turkmenistan, deputies of the Mejlis, members of Halk maslahaty and the Gengeshes.






7.
Consider the recommendations of the President of Turkmenistan on the issues related to the appointment and dismissal of the Chairperson of the Supreme Court of Turkmenistan, the Prosecutor General of Turkmenistan, the Minister of Internal Affairs of Turkmenistan, the Minister of Adalat [Justice] of Turkmenistan, the Ombudsman in Turkmenistan;






8.
Upon proposal of the President of Turkmenistan, establish state awards, awards state decorations to the President of Turkmenistan, assign him/her the military and other ranks;






9.
Determine conformity to or divergence from the Constitution and the normative legal acts by the state authorities and administration;






10.
Ratify and denounce international treaties;






11.
Consider issues related to change of state borders and administrative - territorial division of Turkmenistan;






12.
Examine the issues related to peace and security;






13.
Address other issues within the competence of the Mejlis under the Constitution and laws.





Article 82


The Mejlis may transfer the right to issue laws on certain matters to the President of Turkmenistan, with subsequent consideration by the Mejlis of their approval.


The Mejlis may not transfer to anyone the right to legislate on:







1.
adoption and amendments in the Constitution;






2.
criminal and administrative law;






3.
legal proceedings.





Article 83


The right of legislative initiative shall belong to the President of Turkmenistan, the deputies of the Mejlis of Turkmenistan, the Cabinet of Ministers of Turkmenistan, and the Supreme Court of Turkmenistan.



Article 84


A deputy of the Mejlis shall have the right to enquiry, by oral and written questions, to the Cabinet of Ministers, ministers, and heads of other state bodies.



Article 85


The state shall guarantee to each deputy of the Mejlis the creation of enabling environment for smooth and effective implementation of their powers, protection of their rights and freedoms, life, honour and dignity and personal inviolability.



Article 86


A deputy shall be deprived of his/her parliamentary powers only by the Mejlis. The decision shall be taken by at least two-third vote of the total members of the Mejlis.


A deputy shall not be held administratively and criminally liable, detained, or otherwise deprived of liberty, without the consent of the Mejlis.



Article 87


A deputy of the Mejlis shall not concurrently hold the post of a Cabinet member, Hyakim (governor), Archyn (village leader), judge, and prosecutor.



Article 88


The Chairperson of the Mejlis shall be elected by secret ballot. He shall report to the Mejlis and shall be relieved of his/her post by a decision of the Mejlis, voted by at least two-third majority of the total members of the Mejlis.


Vice Chairperson of the Mejlis shall be elected by open ballot, shall perform functions on behalf of the Chairperson, and shall act as Chairperson of the Mejlis in the absence of the Chairperson or his inability to exercise his/her powers.



Article 89


Presidium (Panel) of the Mejlis shall perform the organization of activity of the Mejlis of Turkmenistan.


The Presidium shall consist of the Chairperson of the Mejlis of Turkmensitan, his deputy, chairpersons of committees and commissions.



Article 90


The procedure of the activity of the Mejlis and its committees and commissions, deputies, their functions and powers, shall be determined by law.



CHAPTER IV. CABINET OF MINISTERS OF TURKMENISTAN



Article 91


The Cabinet of Ministers (Government) of Turkmenistan shall be the executive and administrative body. The President of Turkmenistan shall be the Chairperson of the Cabinet of Ministers.



Article 92


The Cabinet of Ministers shall consist of the deputies of the Chairperson of the Cabinet of Ministers and ministers. The President of Turkmenistan may bring in the composition of the Cabinet of Ministers other persons, who shall be heads of central bodies of executive power.


The Cabinet of Ministers shall be formed by the President of Turkmenistan within one month of his/her entering office and shall step down before the newly elected President.



Article 93


The meetings of the Cabinet of Ministers shall be led by the President of Turkmenistan, or upon his/her instruction by one of the deputy Chairperson of the Cabinet of Ministers.


The Cabinet of Ministers within its competence shall approve decrees and issue orders binding for execution.



Article 94


The Cabinet of Ministers shall:







1.
arrange execution of the laws of Turkmenistan, acts of the President of Turkmenistan and the Mejlis of Turkmenistan;






2.
carry out measures to ensure and protect the rights and freedoms of citizens, protection of property rights and maintaining public order, national security;






3.
develop and submit for the consideration of the Mejlis proposals on basic areas of the national and foreign policy of the state, programmes of political, economic, social and cultural development of the country;






4.
carry out the state management of economic, social and cultural development;






5.
organize management of public enterprises, institutions and organizations;






6.
ensure rational use and conservation of natural resources;






7.
take measures to strengthen monetary and credit system;






8.
form, as appropriate, committees, senior management and other departments under the Cabinet of Ministers;






9.
carry out foreign economic activities; ensure development of cultural and other relations with foreign states;






10.
lead the activities of the government agencies, state enterprises and organizations; have the right to revoke the legal acts of ministries and departments and the bodies of local executive authority;






11.
address other issues referred to its competence by the Constitution, laws and other normative legal acts of Turkmenistan.





Article 95


The powers of the Cabinet of Ministers, the procedure of its activity, and its relations with other state bodies shall be specified by law.



CHAPTER V. JUDICIAL POWER



Article 96


The judicial power in Turkmenistan shall belong solely to the courts.


The judicial power shall be aimed to guard the citizens’ rights and freedoms, state and public interests protected under the laws.



Article 97


The judicial power shall be exercised by the Supreme Court of Turkmenistan and other courts, stipulated by law.


The establishment of emergency courts and other entities, empowered as court, shall not be allowed.



Article 98


Judges shall be independent; they shall be subject only to the Constitution and law. Interference in the work of judges, by whichever side, shall be unacceptable and punishable by law.



Article 99


The immunity of judges shall be guaranteed by law.



Article 100


Judges shall be appointed and dismissed by the President of Turkmenistan. The procedure of appointment of judges and their dismissal, shall be determined by law.



Article 101


Judges shall not hold any other paid post, except for teaching and research activities.



Article 102


Cases in the court shall be dealt with collectively [bench], and in cases stipulated by law, by a single judge.



Article 103


The trials shall be held in open court. Hearing in closed session shall be permitted only in cases specified by law, in compliance with all the rules of the procedure.


Justice shall be administered on the basis of equality and competition of parties.



Article 104


Judicial proceedings shall be conducted in the state language. Those involved in the case and not speaking the language of the proceedings, shall have the right to get familiar with the case material and the judicial proceedings through an interpreter, as well as the right to speak in the court in their native language.



Article 105


The parties have the right to appeal the decisions, sentences and other verdicts of the courts of Turkmenistan.



Article 106


Decisions, verdicts and other resolutions of the court shall be binding on the territory of Turkmenistan.



Article 107


The right to professional legal assistance shall be guaranteed at any stage of the legal proceedings.


The legal aid to citizens and organizations shall be rendered by lawyers, and other physical persons and legal entities entitled to render such aid.



Article 108


The competence, formation and procedures of the court shall be defined by law.



CHAPTER VI. LOCAL GOVERNMENT AUTHORITIES



Article 109


In the provinces, districts and cities, local representative bodies – Halk maslahaty (people’s council) shall be established in the manner prescribed by law. Members of Halk maslahaty shall be elected by citizens of Turkmenistan residing in the respective administrative - territorial units.



Article 110


Halk maslahaty in the respective territory shall:







1.
it participates in organizing the implementation of the programmes of economic, social and cultural development;






2.
approve the local budget and report on its performance;






3.
contribute in law enforcement and maintaining public order, protection of rights and legal interests of citizens;






4.
hear reports from heads of local executive bodies on the implemented activities in the areas of economic, social and cultural development of the territory;






5.
deal with other issues assigned by Turkmenistan law to the competition of Halk maslahaty.




Resolutions adopted by Halk maslahaty shall be binding within their respective territory.


Functions, powers and operational procedure of Halk maslahaty, their members shall be specified by law.



Article 111


Executive power on the ground shall be exercised through: in welayats - hyakims (governors) of welayats, in etraps (disctricts) –hyakims of etraps, in towns and cities – hyakims of towns and cities.



Article 112


Hyakims shall be appointed and dismissed by the President of Turkmenistan and accountable to him.



Article 113


Hyakims ensure execution of the Constitution and laws of Turkmenistan, acts of the President of Turkmenistan, the Cabinet of Ministers, and resolutions of the Mejlis of Turkmenistan.


Hyakims, within the limits of their competence, shall take binding decisions to be implemented on their subordinated territory.



Article 114


Functions and powers of Hyakims and their activities shall be specified by law.



SECTION IV. LOCAL SELF-GOVERNMENT



Article 115


Local self-government systems consist of Gengeshes and bodies of territorial public self-government. Gengeshes are representative bodies whose Members shall be elected by citizens of Turkmenistan residing in the respective administrative - territorial units.



Article 116


The Gengeshes in the respective territory shall:







1.
determine the basic areas of economic, social and cultural development;






2.
draw up and approve the budget and report on its performance;






3.
set local taxes and fees, and their treatment (administration);






4.
manage property, which they own;






5.
define measures for rational use of natural resources and environmental protection;






6.
contribute to maintaining public order;






7.
deal with other issues assigned by law to the competence of the Gengesh.




The decisions taken by the Gengeshes within the limits of their competence shall be binding in their respective territory.


The law may confer certain state powers to the Gengeshes earmarking necessary material and financial means for their realization. Realization of the delegated powers shall be supervised by the state.



Article 117


The Gengesh shall elect Archyn (Gengesh Head) from its staff members, who shall supervise the work of the Gengesh and shall be accountable to it.


Archyn shall enforce the implementation of decisions of the Gengesh, acts of the state and government authorities, and shall address the issues of local importance.



Article 118


The procedure of formation and activity of gengeshes and bodies of territorial public self-government, as well as their relationship with public authorities are determined by law.



SECTION V. ELECTION SYSTEM, REFERENDUM



Article 119


Elections of the President of Turkmenistan, deputies of the Mejlis, members of the halk maslahaty (Peoples Council) and Gengesh shall be held by universal and equal suffrage. The citizens of Turkmenistan, who attained the age of 18, shall have the right to vote; each voter shall have one vote.


Citizens recognized by the court as legally incapable, as well as serving sentence in prisons, shall not participate in elections. Limiting the electoral rights of citizens in other cases shall not be acceptable, and shall be punishable by law.



Article 120


A citizen of Turkmenistan who has attained the age of 25 and has lived [continuously] in Turkmenistan for the past ten years, can be elected as deputy of the Mejlis.


The requirements for candidates for membership of the Mejlis, Halk maslahaty and Gengeshes shall be defined by laws of Turkmenistan.



Article 121


Elections shall be direct and the elected persons shall be elected directly by the citizens.



Article 122


Voting in elections shall be by secret ballot, manipulation of the will of the voters during voting shall not be permitted.



Article 123


The right to nominate candidates shall be exercised in accordance with the legislation of Turkmenistan.



Article 124


National and local referenda may be carried out in order to address major issues of state and public life.


Decisions adopted by referenda may be repealed or amended only through referendum.



Article 125


The right to conduct national referendum shall belong to the Mejlis of Turkmenistan upon proposal of at least two-third of the total number of deputies, or on the petition of no less than 250 000 eligible voters.



Article 126


The right to conduct local referenda shall belong to the Gengesh on its initiative, or at the suggestion of no less than one quarter of voters residing in the respective territory.



Article 127


Referenda shall be held through universal, equal, direct and secret vote.


Citizens of Turkmenistan with electoral rights shall participate in referenda.



Article 128


The procedure for conduct of elections, national and local referenda, shall be determined by law. The elections and referenda shall not be held during the period of state of emergency and martial law.



SECTION VI. PROSECUTOR’S OFFICE



Article 129


The supervision of precise and uniform enforcement of the laws of Turkmenistan, acts of the President of Turkmenistan and the Cabinet of Ministers of Turkmenistan, resolutions of the Mejlis of Turkmenistan, shall be vested in the Prosecutor General of Turkmenistan, and his/her subordinate prosecutors.


The Prosecutor shall participate in court proceedings on grounds of and in the manner prescribed by law.



Article 130


The Prosecutor’s office shall supervise the legality of operational and criminal investigations.



Article 131


The Prosecutor General of Turkmenistan heads the common centralized system of public prosecution bodies.


The procedure of appointment and dismissal of prosecutors shall be determined by law.



Article 132


The Prosecutor General and his/her subordinated prosecutors, in exercising their powers shall be guided only by the law.



Article 133


Competence, order of formation and activity of public prosecution bodies shall be determined by law.



SECTION VII. ECONOMY AND FINANCIAL SYSTEM



Article 134


The economy of Turkmenistan shall be based on the principles of market relations.


The state shall encourage and support entrepreneurship, promote development of small and medium enterprises.



Article 135


Taxes, fees and other mandatory payments of the government, the grounds of tax liability, system of legal protection of the taxpayer shall be determined by law.



Article 136


The financial system of Turkmenistan shall consist of the budget system, banking system, financial institutions and financial assets of enterprises, organizations, agencies and citizens of Turkmenistan.


In Turkmenistan shall be implemented the common budget, financial, tax, monetary and credit policy.



Article 137


The budget system of Turkmenistan shall consist of aggregate budgets of all levels constituting components of the State Budget of Turkmenistan.


General principles of budgeting and operation of the budget system of Turkmenistan, as well as the basis for budget operations and inter-budget relations in Turkmenistan shall be determined by law.



Article 138


The banking system of Turkmenistan shall consist of the Central Bank and credit institutions of Turkmenistan.


The Central Bank of Turkmenistan shall ensure implementation of the uniform state monetary-credit policy, organization of cash circulation, the functioning of settlement and payment system, protection of interests of creditors and depositors of credit institutions and the management of international reserves of Turkmenistan, and perform other functions stipulated by law.



Article 139


The Manat shall be the national currency.


The turnover of the foreign currency on the territory of Turkmenistan shall be governed by law.



SECTION VIII. FINAL PROVISIONS



Article 140


Laws, other legal acts of state authorities and officials shall be adopted on grounds of and in compliance with the Constitution.


In case of divergence between provisions of the Constitution and laws, the provisions of the Constitution shall be applied.



Article 141


The provisions of the Constitution on state government in the form of the presidential republic shall not be changed.



Article 142


The constitutional law on approval and revision of the Constitution shall be deemed adopted if no less than two third of the total number of deputies of the Mejlis of Turkmenistan or more than a half of the citizens of Turkmenistan participating in national referendum voted for it.

